Appellant was convicted in the District Court of Milam County of murder, and her punishment fixed at five years in the penitentiary.
Appellant's chief contention seems based on the refusal of the learned trial judge to compel the state's attorney to deliver to her attorney certain written statements more fully hereinafter referred to. This matter is presented in several bills of *Page 425 
exception, the substance of which will be stated and the matter generally disposed of. Lamkin, a member of the grand jury which found the bill herein, gave testimony for the state, none of his direct testimony being set out in the bill. On cross-examination he said they had before them while considering appellant's case, a written statement signed by her. Thereupon appellant sought to have the court compel the state's attorney to produce and deliver to her counsel said statement for their inspection and use as evidence. This is bill No. 2. Bill No. 3, sets out that after the state had concluded its evidence in chief, appellant renewed her request to compel the production and delivery of "the written statement made and signed by appellant * * * for purpose of evidence," which request was refused. Bill No. 4 sets out that while appellant was testifying in her own behalf her counsel brought out the fact that the next morning after her arrest she made a statement to the sheriff and county attorney which they wrote down and she signed — after bringing out which testimony appellant again insisted that the state be ordered to produce said written statement, which request was again refused. Bill No. 5 sets out that state witness Kennedy on direct examination, without objection, stated that on the morning after appellant's arrest she told him that certain shoes worn by her and offered in evidence could be found in a stovepipe in Henry Taylor's house; that he found them there, and said shoes were produced and testified to as having marks upon them corresponding to certain tracks found in the vicinity of the body of deceased. The bill further reveals that on cross-examination appellant's counsel asked witness if the statement about the shoes was reduced to writing and received an affirmative reply. Appellant then demanded that the written statement be produced by the county attorney and requested the court to order this done but the court refused. Appellant then moved the court to strike from the record the testimony of Mr. Kennedy as to what appellant had told him about the shoes, which motion was also refused.
Since bill No. 5 presents most forcibly appellant's objection and if disposed of adversely to her contention would settle the matters raised in the other bills, it will be discussed.
The writing called for by appellant was a private paper. Good v. State, 57 Tex.Crim. Rep.; Taylor v. State,87 Tex. Crim. 338; Davis v. State, 270 S.W. 1022. Such paper becomes subject to appellant's demand for its production *Page 426 
only when used before the jury by the state in some way by which its contents become an issue, as illustrated in the cases of Green v. State, 53 Tex.Crim. Rep.; Jones v. State,85 Tex. Crim. 547; Rutledge v. State, 250 S.W. 698; Cottrell v. State, 91 Tex.Crim. Rep.; Kirkland v. State,86 Tex. Crim. 597; Taylor v. State, 87 Tex.Crim. Rep..
The bill of exceptions in question wholly fails to show that the state had asked any question relative to the written statement, or that it had exhibited same or referred to same in any harmful way or otherwise before the jury. Asking Mr. Kennedy if appellant had made an oral statement to him as to where she had hidden the shoes worn by her at the time of the homicide, called for no part of the written statement. This appears obvious. If the state had asked outright for part of the written statement made by appellant while under arrest and no objection had been interposed by the defense to the answer, we would hold such action clearly a waiver on the part of the accused.
Appellant made no objection to the testimony of Mr. Kennedy but asked him on cross-examination if the statements of appellant were reduced to writing and was informed that they were and that she signed it. We observe that these facts were as well known to appellant as to Mr. Kennedy, and were testified to by her when she took the stand, as was also the fact that she told Mr. Kennedy where to find the shoes. None of the bills state either in terms or effect that if appellant's attorney could inspect the written statement referred to, same would reveal anything different from or contradictory of the testimony of Mr. Kennedy, and as above stated, when appellant took the stand she swore that what Kennedy said as to her telling him where to find the shoes was in fact the truth.
The bills are also qualified by the trial judge to show that no limitation was imposed on appellant's counsel either when she was on the witness stand or in her cross-examination of Mr. Kennedy, in the matter of eliciting everything known to either bearing on the question as to what she said about finding of the shoes. None of the bills show error.
Bill No. 7 complains that the justice of the peace was allowed to state in substance that the shots in the body of deceased ranged upward. This was permissible. Other matters are set out in the bill as presented to the trial court, but in his qualification of same he states that he excluded all the answer save *Page 427 
that part relating to the range of the shots. The court states that he sustained the objection and excluded the part of the answer not responsive, as to where the parties may have stood when firing the shots.
Misconduct of the jury was urged, and one juror made affidavit that the nearness of the path where deceased was killed, to the public road, became an issue in the jury room, and that juror Pressley said he knew the locality and situation and that said pathway was not over two hundred yards from the public road, and drew a map of the premises and roadway to demonstrate the location of the pathway at the point where the homicide occurred. This affidavit was appended to appellant's motion for new trial. Juror Pressley made a counter affidavit which was attached to the state's traverse of appellant's motion. In his affidavit Pressley denied stating that he knew the pathway was not over two hundred yards from the road, and further said that based solely on his recollection of the evidence thereon submitted, and overruled the motion. Such by appellant, he drew a rough sketch of the premises and the way the road ran, pathway, etc. The judgment of the trial court on the motion recites that he heard the motion and the evidence thereon submitted, and overruled the motion. Such recitation justifies us in upholding his action in refusing a new trial. Subdivision 8 of Art. 837, Vernon's C. C. P., provides that as showing misconduct, the voluntary affidavit of a juror is competent, and that the verdict may be sustained in like manner. The trial court had here an affidavit affirming and one denying the alleged misconduct. In such case we uphold the judgment of the trial court in the matter.
Appellant, a negro woman, contends that the evidence does not support her conviction for murder. We regret that we are not in accord with this proposition. We will not set out the evidence at length, but it shows that appellant told a story different from that told by the other witnesses. The killing took place early in the morning and at a point about two hundred yards from the house of Henry Taylor, whose cook appellant was at the time, and at whose house she stayed part of her nights — Taylor being a negro man separated from his wife. On the trial she admitted that as soon as she got to Taylor's house she told him of it, and that shortly thereafter she went out and got the shotgun with which she did the killing, from behind a log where she had secreted it, cleaned it and put it in a rack. Neither she nor Taylor made any mention to anyone *Page 428 
of the fact of the killing until later when suspicion had pointed at them and both had been arrested. The parties who inspected the body of deceased said it was lying near the path; that the hat of deceased was near his head and his coat was lying near his feet. Beyond the body from Taylor's house was a blackjack tree and a haw bush and between these trees and deceased's body was found the wadding from a shotgun shell. Appellant explained on the trial her part in the killing and said that she was going along the path and deceased emerged from behind a bush and threw a stick at her and said he was going to kill her; that she was carrying a shotgun; that deceased caught hold of her clothes and tore her dress in front or as she expressed it, "Tore her clothes off of her." That they scuffled around for quite awhile, she holding on to the gun all the time, and also holding on to a dress which she had wrapped up in a bundle. She said finally she ran between deceased's legs, still holding the gun and got away and backed off and shot him. She said she then ran as fast as she could to Taylor's house, hiding the gun behind the log as she went. A man who met her near Taylor's house testified that she was not excited, had no bundle, and that her clothes were not torn. Other witnesses who carefully examined the scene where the dead body was found testified there was no indication of a scuffle or struggle. One witness testified that he heard Taylor tell the woman a short time before this that if deceased ever fooled with her to kill him. We are not prepared to hold that the verdict is so unsupported by evidence as to show it to have been the result of prejudice or lack of consideration.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.